 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILIVALDO HUERTA,                                No. 2:19-cv-00358 MCE DB P
12                      Petitioner,
13           v.                                         ORDER
14    SUPERIOR COURT OF THE STATE OF
      CALIFORNIA IN THE COUNTY OF
15    PLACER,
16                      Respondent.
17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner alleges he is serving an erroneous sentence. The

20   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

21   Local Rule 302.

22          On October 21, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on petitioner and which contained notice to petitioner that any objections to

24   the findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Petitioner

25   has not filed objections to the findings and recommendations.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed October 21, 2019, are adopted in full;

 3         2. this action is dismissed without prejudice.

 4         IT IS SO ORDERED.

 5   Dated: February 4, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
